DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a charge pump circuit for characterized by comprising a power source input end, a 5single-phase rectifier bridge, a diode, a first capacitor, a second capacitor, a third capacitor, a fourth capacitor and a fifth capacitor,” as described in the specification and because the drawings submitted are not clear to identify the capacitors.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-3 recites the limitation "Driver according to claim" in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
In regards to claim 1, recited “Driver for lighting means” change to – a LED driver circuit connected to a light emitting diodes---.
In regards to claims 1-3, delete “characterized”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-3 are allowable if the 112 rejection and objections are overcome.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1-3, the cited prior art of record does not teach or suggest an apparatus with over other claim features “a first end of each of the second capacitor, the third capacitor and the diode is respectively connected to the second pin of the single-phase current bridge, a second end of the second capacitor is connected to one end of a resonant inductance or a transformer away from the 
The claim in the application are deemed to be directed to nonobvious improvement over Yang et al [US 2004/0257833 A1] who teaches the power converter includes a PWM controller. The PWM controller generates a PWM signal to control a switching transistor in response to a flyback voltage detected from the first primary winding of the power supply transformer. To reduce power consumption, the flyback energy of the first primary winding is used as a DC power source for the PWM controller. The flyback voltage is sampled following a delay time to reduce interference from the inductance leakage of the transformer. To generate a more accurate DC output voltage, a bias current is pulled from the detection input to form a voltage drop across a detection resistor for compensating for the voltage drop of the output rectifying diode.
The primary reason of allowance of the claims is improvement with a first end of each of the second capacitor, the third capacitor and the diode is respectively connected to the second pin of the single-phase current bridge, a second end of the second capacitor is connected to one end of a resonant inductance or a transformer away from the switch module in the series oscillation circuit (LLC) or the oscillation circuit (LC), and a second end of each of the third capacitor and the diode is connected to a Vus. line of the series oscillation circuit (LLC) or oscillation circuit (LC) switch module; the fourth capacitor is provided between the Vus+ line and the V-Su line; and the fifth capacitor is provided between the power source input end and the series oscillation circuit (LLC) or oscillation circuit (LC) to provide a compensation current for an input current of the power source input end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844